Guerry, J.
The defendant’s motion for new trial is based solely on the
general grounds. The chief witness for the State was an accomplice. The corpus delicti was clearly proved, and other facts were shown which, independently of the testimony of the accomplice, led to an inference that the defendant was implicated in the commission of the crime charged. The jury found against the defendant on this issue, aind we must hold that the judge did not err in overruling the motion for new trial. Judgment affirmed.

MacIntyre, J., concurs.